Name: Council Regulation (EEC) No 1361/78 of 19 June 1978 amending Regulation (EEC) No 355/77 on common measures to improve the conditions under which agricultural products are processed and marketed
 Type: Regulation
 Subject Matter: regions and regional policy;  beverages and sugar;  agricultural policy;  marketing; NA;  economic policy
 Date Published: nan

 23 . 6. 78 Official Journal of the European Communities No L 166/9 COUNCIL REGULATION (EEC) No 1361/78 of 19 June 1978 amending Regulation (EEC) No 355/77 on common measures to improve the conditions under which agricultural products are processed and marketed THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 42 and 43 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parlia ­ ment (*), Languedoc-Roussillon and of wine products in the French departments listed above ; Whereas the conditions laid down in Council Regula ­ tion (EEC) No 355/77 of 15 February 1977 on common measures to improve the conditions under which agricultural products are processed and marketed (2) are conditions which were designed to apply to the Community as a whole and are not such as will enable the serious obstacles which all economic measures encounter in the Mezzogiorno to be overcome, or adequately meet the requirements of the aforesaid French regions ; Whereas therefore the conditions laid down in the said Regulation should be adjusted in order to corres ­ pond more closely to the situation in these regions ; whereas, in particular, the granting of greater amounts of aid and a higher rate of contribution by the Euro ­ pean Agricultural Guidance and Guarantee Fund, Guidance Section, may provide adequate encourage ­ ment for economic activities in these regions ; Whereas the special efforts to be undertaken for the regions under consideration necessitate an increase in the estimated cost laid down in Regulation (EEC) No 355/77, Whereas the marketing and processing of agricultural products are inadequately organized and often ineffi ­ cient in the Mezzogiorno and Languedoc-Roussillon regions and, in the case of wine, in the departments of Vaucluse, Bouches-du-Rhone, Var, Drome and Ardeche ; whereas the development of these activities and the improvement of the conditions under which they are carried on is of vital importance to the agri ­ cultural economy, and indeed to the general economy of these regions in which agriculture  and in the case of the French regions, wine-growing in particular  is still predominant ; whereas such an improve ­ ment should serve not only to increase and rationalize outlets for agriculture but should also play an impor ­ tant part in directing and adjusting agricultural produc ­ tion in line with market requirements ; whereas such improvements should facilitate attainment of the objectives of the other common measures peculiar to the regions under consideration (irrigation in the Mezzogiorno ; conversion and restructuring of vineyards in certain French regions) ; HAS ADOPTED THIS REGULATION : Article 1 The following subparagraph shall be added to Article 12 (2) of Regulation (EEC) No 355/77 : 'For the projects which are to be carried out in the Mezzogiorno and Languedoc-Roussillon regions, and for the projects concerning wine to be carried out in the departments of Vaucluse, Bouches ­ du-Rhone, Var, Ardeche and Drome, however, the relevant date shall be 1 January 1980.' Whereas, in particular on account of the slow develop ­ ment of the economy in general and the difficulties of a financial nature, economic measures relating to the processing and marketing of agricultural products can be stimulated in the Mezzogiorno regions only by a particularly intensive effort ; Whereas, although the situation in the aforesaid French regions is less serious, it calls for major agricul ­ tural restructuring and conversion which would be facilitated by appropriate measures in the field of processing and marketing of agricultural products in Article 2 The following Article shall be inserted in Regulation (EEC) No 355/77 : (') OJ No C 108 , 8 . 5 . 1978 , p. 49 . (2 ) OJ No L 51 , 23 . 2 . 1977, p. 1 . No L 166/ 10 Official Journal of the European Communities 23 . 6 . 78 'Article 17a 1 . By way of derogation from Article 17 (2) : (a) the financial contribution of the recipient must be at least :  25 % in the case of projects carried out in the Mezzogiorno,  35 % in the case of projects carried out in Languedoc-Roussillon and projects concerning wine carried out in the depart ­ ments of Vaucluse, Bouches-du-Rhone, Var, Ardeche and Drome ; (b) the aid granted by the Fund shall not exceed :  50 % for projects carried out in the Mezzo ­ giorno,  35 % for projects carried out in Languedoc ­ Roussillon, and for projects concerning wine carried out in the departments of Vaucluse, Bouches-du-Rhone, Var, Ardeche and Drome. 2. By way derogation from Article 17 (3), aid granted by the Fund for the projects provided for in Article 12 ( 1 ) shall not, in relation to the invest ­ ment made, exceed :  25 % in the case of projects financed in the financial year 1980 ; (b) as regards Languedoc-Roussillon and projects concerning wine carried out in the depart ­ ments of Vaucluse, Bouches-du-Rhone, Var, Ardeche and Drome :  35 % in the case of projects financed in the financial years 1978 and 1979,  25 % in the case of projects financed in the financial year 1980 .' Article 3 Article 16 (3) of Regulation (EEC) No 355/77 shall be replaced by the following : '3 . The estimated cost of the common measure financed by the Fund for the period from 1 January 1978 to 31 December 1982 is 610 million units of account, i.e. 122 million units of account per year.' Article 4 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (a) as regards the Mezzogiorno :  50 % in the case of projects financed in the financial years 1978 and 1979, This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 19 June 1978 . For the Council The President P. DALSAGER